 



Exhibit 10

January 26, 2005

 

Mr. Don H. Davis, Jr.
Rockwell Automation, Inc.
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

Re: Post-Retirement Services

Dear Don:

As you know, Rockwell Automation, Inc. (the “Company”) traditionally has
provided certain office and secretarial support and other benefits to its
retired Chief Executive Officers. Set forth below is a summary of the
post-retirement benefits that the Company will be supplying to you.



1.  
The Company will provide you with an office at 777 East Wisconsin Avenue,
Milwaukee, Wisconsin for five years. If the Company moves its offices, the
Company will provide you with a comparable office in the downtown Milwaukee
area. The Company will also provide you and your administrative assistant with
parking, an office computer, printer, telephone, fax machine and other
reasonable office supplies and reasonable support and maintenance services
related thereto.



2.  
The Company will continue to carry one administrative assistant on its payroll
to support your office activities for five years.



3.  
You will be permitted to continue your membership in the Big Canyon Country Club
(the “Club”) located in Newport Beach, California until July 1, 2005. Beginning
February 1, 2005, you will be responsible for paying all dues and membership
costs for as long as your membership in the Club continues. You may terminate
your membership in the Club at any time prior thereto and will notify the
Company promptly if you decide to terminate. Following July 1, 2005, or, if
earlier, the date you decide to terminate your membership, you and your
successors will take all actions necessary to assist in the transfer or
disposition. All proceeds paid upon any such transfer or disposition are the
sole property of the Company.

     
Very truly yours,
  Accepted and Agreed to:
 
   
/s/ Douglas M. Hagerman
   
 
   
Douglas M. Hagerman
  /s/ Don H. Davis, Jr.
Senior Vice President, General Counsel
  Don H. Davis, Jr.
and Secretary
   

 